DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Brown on 04/11/2022.
The application has been amended as follows:
In the claims:
Replace claim 1 with the following:
-- An apparatus for filling drinking straws with a viscous liquid using centrifugal force, the apparatus comprising:
   a center hub, wherein the viscous liquid is poured into an opening at a top of the hub and empty straws are inserted into precisely-sized holes near a base of the hub;
   a perimeter assembly radiating from the center hub and having slots to hold the straws in place, wherein centrifugal force, created by a spinning motion of the perimeter assembly, is used as an impetus for the viscous liquid to enter the straws; and
   adjustable tubes serving as a closure mechanism at an outer edge of each slot to hold the straws in place;
   wherein the apparatus is variable speed to accommodate various types of liquid at various temperatures and viscosities; and
   wherein the apparatus is capable of including small seeds into the straws as an addition to the viscous liquid. --

Allowable Subject Matter
Claim 1 is allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious an apparatus for filling drinking straws with a viscous liquid using centrifugal force, the apparatus comprising: a center hub, wherein the viscous liquid is poured into an opening at a top of the hub and empty straws are inserted into precisely-sized holes near a base of the hub; a perimeter assembly radiating from the center hub and having slots to hold the straws in place, wherein centrifugal force, created by a spinning motion of the perimeter assembly, is used as an impetus for the viscous liquid to enter the straws; and adjustable tubes serving as a closure mechanism at an outer edge of each slot to hold the straws in place.
The combination of these limitations makes independent claim 1 allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731